 



Exhibit 10.1

 

ProPhase Labs, Inc.

621 N. Shady Retreat Road

Doylestown, Pa 18901



 

PERSONAL AND CONFIDENTIAL

 

September 27, 2017

 

Robert V. Cuddihy, Jr.

50 Shannon Hill Road

Basking Ridge, NJ 07920

 

Re: Employment Agreement Termination and Release Agreement

 

Dear Robert:

 

This Letter Agreement (“Agreement”) sets forth the terms and conditions of the
termination of your agreement with ProPhase Labs, Inc. (the “Company”), dated
April 17, 2017 (the “Employment Agreement”).

 

You and the Company agree that the Employment Agreement shall be terminated, and
that you waive any right under the Employment Agreement to receive the benefits
provided therein, effective as of the date you sign this Agreement (“Signing
Date”).

 

AGREEMENT

 

In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows:

 

Termination Date. The termination of your Employment Agreement is effective as
of 5:00 p.m. on September 30, 2017.

 

Termination Payment. On the expiration of the seven day revocation period set
forth below, and subject to your not having revoked this Agreement, You will be
paid fifty five thousand dollars ($55,000.00) (such amount, the “Termination
Payment”), which Termination Payment will be payable in a one-time lump sum
payment by October 15, 2017. All applicable tax withholding and other lawful
deductions will be taken from the aforementioned payments.

 

Salary Through Last Day of Employment. You shall be entitled to receive your
regular salary and benefits, including unpaid vacation pay through your last day
of employment, and you will also be entitled to receive any expense
reimbursement due to you in accordance with the Company’s expense reimbursement
policies and practices.

 

Consideration. You acknowledge: (i) the sufficiency of the consideration for
this Agreement generally and specifically for the release of your claims; and
(ii) that such payment is being made to you because of your agreement to fulfill
the promises and to provide the releases that are stated herein.

 

   

  

 

No Other Claims. Except for the payments expressly set forth herein, no other
payment or other benefits shall be made or provided by the Company to you. You
acknowledge that you have no ownership of or entitlement to, nor any right to,
make any claim for any additional payments, benefits, stock options (whether
granted, vested or nonvested) or any other form of equity compensation or terms
with respect to equity compensation, or compensation of any kind or nature
whatsoever by the Company; provided that all restricted stock and option grants
previously issued to you by the Company shall continue in full force and effect
in accordance with their terms.

 

Release. In consideration for the promises made herein, you hereby irrevocably
and unconditionally release and forever discharge, for yourself and for your
heirs, executors, administrators, successors and assigns, the Company, its
affiliates and each of their respective (i) subsidiaries, predecessors and
successors, and (ii) past and present directors, officers, management
committees, members, agents, employees, representatives, consultants, attorneys,
shareholders, benefit plan fiduciaries and administrators, and assigns, and all
persons acting by, through, under, or in concert with any of them (collectively,
“the Company Releasees”), from any and all rights, claims, charges, causes of
action, liabilities, costs and damages, known or unknown, suspected or not,
fixed or contingent, and in law or in equity, which you now have, or may ever
have had, concerning, relating to, or arising out of, directly or indirectly,
the Employment Agreement that arose at any time regarding any matter up to and
including the date of this Agreement.

 

This Release expressly includes, but is not limited to, all claims and any
obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract or public policy
and any action arising in tort including libel, slander, defamation or
intentional infliction of emotional distress, any claims of discrimination under
federal or state or municipal or foreign law, and any claims arising under the
Civil Rights Acts of 1866 and 1867, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Older Worker Benefit Protection Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the National Labor Relations Act, Workers’
Compensation law, the Rehabilitation Act, the Equal Pay Act, the Pennsylvania
Statutes, the Pennsylvania Code, Pennsylvania Labor Law, the Pennsylvania Human
Relations Act, the Pennsylvania Whistleblower Law, the Pennsylvania Wage Payment
& Collection Act, the Pennsylvania Minimum Wage Act, the Pennsylvania Equal Pay
Act and/or any and all similar federal, state, municipal, local or foreign laws
that are in any way related to employment and/or the termination thereof.

 

This Release applies to federal, state or local laws, civil rights laws,
wage-hour, wage-payment, pension or labor laws, rules and/or regulations,
constitutions, ordinances, public policy, contract or tort laws, or any claim
arising under common law, or any other action based upon any conduct occurring
up to and including the date you sign the Agreement.

 

You further acknowledge that you fully understand that you are waiving any right
you may have to sue the Company Releasees for any of the claims you have
released, or to receive any compensation, damages or settlement arising as a
result of any action, claim, lawsuit, charge or complaint commenced by anyone
else against the Company Releasees.

 

 -2- 

  

 

The provisions of any laws providing in substance that releases shall not extend
to claims which are unknown or unsuspected at the time to the person executing
such waiver or release are hereby expressly waived by you.

 

Indemnification. The Company shall indemnify, defend and hold you harmless from
and against all claims, losses, damages, expense or liabilities, including
expenses of defense and settlement, and advancement of defense costs as such
costs are incurred, (collectively, “Indemnified Losses”) to the fullest extent
allowable by law and as provided in any of the Company by-laws, charter, any
indemnification agreement with you, or as otherwise agreed between the parties
and under any applicable laws, where such claims or Indemnified Losses are based
upon or in any way arise from or are connected with your employment or your
service as an officer or director of the Company or any affiliate. To the
fullest extent permitted by law, the Company shall timely advance to or on
behalf of you all expenses incurred in connection with the defense of any
indemnified action or claim pursuant to this paragraph. The Company shall
investigate in good faith the availability and cost of directors’ and officers’
insurance and shall include you as an insured in any directors’ and officers’
insurance policy it maintains. The provisions of this paragraph shall survive
any termination or expiration of this Agreement.

 

Legal Representation. You acknowledge and represent that you have had ample
opportunity to receive the advice of independent legal counsel prior to the
execution of this Agreement, and the Company advises you to do so. You further
acknowledge and represent that you are entering into this Agreement completely
freely and voluntarily.

 

Non-Disparagement. As a material inducement to the Company to enter into this
Agreement, the Company and you mutually agree that each of you will not make any
(i) false, negative, critical, harmful, defamatory or disparaging comments about
the one another, the Company or any of the Company Releasees or (ii) comments
that could cause harm to the business of one another, the Company or any of its
affiliates. This paragraph applies to comments made verbally, in writing,
electronically or by any other means, including, but not limited to blogs,
postings, message boards, texts, video or audio files and all other forms of
communication.

 

Other Agreements. This Agreement supersedes your Employment Agreement,
understandings, representations, negotiations, or discussions, either oral or in
writing, or express or implied, between you and the Company and/or its
employees, agents or representatives. This Agreement constitutes the full,
complete, and exclusive agreement between you and the Company with respect to
the subject matter discussed herein. For the avoidance of doubt, the parties
agree that the indemnity agreement between you and the Company remains in full
force and effect and is not terminated, modified or released by this Agreement.
This Agreement cannot be changed unless in writing signed by both parties. Email
correspondence does not constitute a writing for the purposes of this provision.

 

Waiver. No waiver of any of the provisions of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar. No
waiver shall constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party charged with the waiver.

 

 -3- 

  

 

Severability. In the event any provision of this Agreement shall be determined
to be unlawful, such provision shall be deemed to be severed from this Agreement
and every other provision of this Agreement shall remain in full force and
effect. However, in the event a court of competent jurisdiction finds the
release and covenants provided for in this Agreement to be illegal, void or
unenforceable, you agree, at the Company’s option, to execute a release, waiver
and/or covenant that is legal and enforceable to effectuate the terms of this
Agreement.

 

Governing Law. This Agreement is made and entered into in the State of
Pennsylvania, and shall in all respects be interpreted, enforced, and governed
by and continued and enforced in accordance with the internal substantive laws
(and not the laws of choice of laws) of the State of Pennsylvania applicable to
contracts entered into and to be performed in Pennsylvania. The parties agree
that any dispute arising under this Agreement shall be determined by binding
arbitration before the American Arbitration Association (“AAA”) under the AAA’s
commercial arbitration rules. Such arbitration shall be conducted in New York,
New York, before a single, impartial arbitrator selected by the AAA; provided,
however, the parties may mutually agree after the commencement of a proceeding
to hold the arbitration in another jurisdiction. In any such arbitration, the
Company shall bear and shall be solely responsible for the costs and fees
imposed by the AAA and the arbitrator. The parties agree to abide by all
decisions and awards rendered in such proceedings. All decisions and awards
rendered by the arbitrator shall be final, binding and conclusive. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the non-exclusive jurisdiction
of the federal and state courts in New York and Pennsylvania for this purpose.
If at the time any dispute or controversy arises with respect to this Agreement
the AAA is no longer providing arbitration services, then JAMS shall be
substituted for the AAA for purposes of this paragraph, and the arbitration will
be conducted in accordance with the then-existing and applicable rules and
procedures of JAMS.

 

In accordance with the Older Worker Benefit Protection Act, you may revoke your
consent to this Agreement for a period of seven (7) days following your signing
of this Agreement. The parties agree the revocation shall be effective only if
an originally executed written notice of revocation is delivered to the
headquarters of the Company on or before 5 p.m. on the seventh day after the
date you execute this Agreement. This Agreement does not become effective or
enforceable until this seven-day revocation period has expired.

 

The Company’s offer regarding the Termination Payment will expire as follows:
the Company will not pay to you the Termination Payment or provide you with any
other benefit based upon this Agreement which is not signed by you and
physically delivered to the Company, or postmarked, by twenty-one (21) days from
the date of this letter.

 

 -4- 

  

 

Kindly indicate your acceptance of this Agreement by signing a copy of this
letter and returning it to me.

 

  Sincerely,       /s/ Ted Karkus   Ted Karkus

 

ACKNOWLEDGED AND AGREED:       /s/ Robert V. Cuddihy, Jr.   Robert V. Cuddihy,
Jr.       Dated: September 27, 2017  

 





 -5- 

  

